Title: From Thomas Jefferson to Andrew Ellicott, 13 March 1801
From: Jefferson, Thomas
To: Ellicott, Andrew



Mar. 13. 1801

Th: Jefferson having referred mr Ellicott’s letter to the Secretary of the Treasury (mr Dexter) received from him the inclosed note. he leaves this place on the 21st. inst. to be absent one month, when mr Madison will also enter on his office. in the mean time mr Lincoln will have charge of the Secretary of state’s office & will recieve any application from mr Ellicot, & do justice on it. he presents him his friendly salutations.
